Case 1:18-cv-09625-CM Document 56 Filed 05/05/20 Page 1of11

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Civil Action No.:
' BAR, 0605
KIRKPATRICK B. DUN ‘ 18-cv-9625

Plaintiff,
V.

EMPIRE SZECHUAN NOODLE HOUSE ; + ELECTR ALLY
INC and NEW GOLD EQUITIES CORP., t hoc ss at PSL
Moyen rae eee
Defendants. Stats taste Seong
MEMORANDUM DECISION DENYING IN PART AND GRANTING IN PART

DEFENDANTS’ MOTION TO DISMISS THE AMENDED COMPLAINT PURSUANT
TO FED. R. CIV. P. 12(b)(1)

 

 

McMahon, CJ:
Plaintiff Kirkpatrick B. Dunbar (‘Plaintiff’) brings this action against Defendants,

Empire Szechuan Noodle House Inc. and New Gold Equities Corp. (“Defendants”), for
injunctive relief pursuant to the Americans with Disabilities Act, 42 U.S.C. §12181 (“ADA”),
the New York City Human Rights Law (“NYCHRL”), and the New York State Human Rights
Law (“NYSHRL”) based upon Defendants’ alleged failure to remove physical barriers to access
in violation of Title III of the ADA.

Plaintiff, disabled as defined by the ADA, alleges that the public place of accommodation
at 4041 Broadway, owned by New Gold Equities, and previously operated as a restaurant by
Empire Szechuan, is inaccessible to him, in violation of the ADA, NYCHRL, and NYSHRL.

Having evicted Empire Szechuan from the property for failure to pay rent, Defendant
New Gold now moves to dismiss the Complaint as moot pursuant to Rule 12(b)(1) of the Federal
Rules of Civil Procedure. Defendant Empire Szechuan joins that motion.

As to Defendant Empire Szechuan, Defendants’ motion is GRANTED.

As to Defendant New Gold, Defendants’ motion is DENIED.

 
Case 1:18-cv-09625-CM Document 56 Filed 05/05/20 Page 2 of 11

FACTUAL BACKGROUND
IL The Parties

Plaintiff Kirkpatrick Dunbar is a resident of the State of New York, County of Bronx, and
is disabled as defined by the ADA. Plaintiff uses a wheelchair for mobility and is substantially
limited in performing activities including but not limited to walking, standing, grabbing.
grasping, and/or pinching. (Dkt. No. 48, Second Amended Complaint § 3.)

On April 26, 2018, Plaintiff visited 4041 Broadway, New York, NY 10032 (the
“Property”) with the intention of being a customer at the restaurant Empire Szechuan. Plaintiff
was unable to enter the restaurant due to the barriers to access present at the entrance and within
the Property. (/d. § 4.)

Defendant Empire Szechuan, a New York business corporation that transacted business
in the State of New York and within this judicial district, previously operated the restaurant at
4041 Broadway. (/d. § 7.)

Defendant New Gold, a foreign limited liability company that transacts business in the

State of New York and within this judicial district, owns and manages the Property.! (Jd. § 8.)

Il. The Eviction
On October 18, 2018, after a failure to pay rent, Empire entered into a stipulation with
Defendant New Gold to pay rental arrears. (Dkt. No. 48, Exhibit P.)

On August 1, 2019, Defendant New Gold enforced the stipulation. (/d.)

 

' On November 30, 2015, the lease was assigned by Empire Szechuan to AFC Restaurant, Inc, a

domestic corporation. (Dkt. No. 48, Exhibit N.) The restaurant continued to be operated under
the name Empire.

 

 
Case 1:18-cv-09625-CM Document 56 Filed 05/05/20 Page 3 of 11

On August 22, 2019, Defendant Empire was evicted from the subject premises under
color of the tenant’s default under the terms of the stipulation. (Dkt. No. 48, Declaration of

David Olenick, § 9.)

III. Subsequent Construction and New Tenant

On or about October 11, 2019, New Gold Equities Corp., entered into a lease with Café
Prime & Buffet Inc ... to operate a buffet type delicatessen.” (/d. § 5.)

Indeed, Defendant New Gold admits that it “never had any intentional [sic] of keeping
the subject site vacant. After the eviction of [Empire Szechuan], the owner sought a new tenant
for the subject site.” (Dkt. No. 52, Olenick Declaration 4 4.)

Plaintiff s inspection of the Property on January 3, 2020, months after Empire Szechuan
was evicted and over a year after Plaintiff brought this action, revealed that Defendant New Gold
had begun construction on renovations of the Property for the deli. (Dkt. No. 50, Exhibits 2-7.)

Defendants have indicated that New Gold has sent the construction plans “for review to
an outside expert on ADA compliance.” (/d. § 8.)

Defendant New Gold did not produce to Plaintiff its ADA remediation plan for the new

construction. (Dkt. No. 50.)

IV. Procedural Background
On October 23, 2018, Plaintiff filed the Complaint against Empire Szechuan Noodle
House, Inc. seeking injunctive relief pursuant to the ADA. (Dkt. No. 4.) The Complaint
identified IG Greenpoint Corp., an “inactive New York limited liability company” Plaintiff
alleged was “the owner and/or operator of the real property and improvements” at issue. (Compl.
‘| 8.) The case was assigned to my recently-deceased colleague, The Hon. Deborah A. Batts.

On October 29, 2018, Plaintiff filed an Amended Complaint. (Dkt. No. 7.)

 

 

 
Case 1:18-cv-09625-CM Document 56 Filed 05/05/20 Page 4 of 11

On November 26, 2018, Defendant Empire Szechuan filed an answer to the Amended
Complaint. (Dkt. No. 11.)

On February 14, 2019, the Parties held an initial conference. (Dkt. No. 14.) At that initial
conference, Judge Batts advised Plaintiff to bring the landlord of the Property in as a defendant
unless a settlement was reached before the Parties’ May 16, 2019 status conference. Judge Batts
ordered Defendant Empire Szechuan to provide Plaintiff with information about the Landlord by
2/19/2019. (/d.)

On March 8, 2019, the Parties stipulated and agreed that the caption and the Complaint in
the action be amended to add New Gold Equities Corp., the landlord, to this action. (Dkt. No 18.)

On March 11, 2019, Plaintiff filed a Second Amended Complaint adding New Gold
Equities Corp as a Defendant in this action. (Dkt. No. 19.)

On April 8, 2019, Defendant Empire Szechuan filed an answer to the Second Amended
Complaint. (Dkt. No. 22.)

On April 30, 2019, a Clerk’s Certificate of Default was issued as to Defendant New Gold
Equities Corp. noting that Defendant failed to answer or otherwise move with respect to the
Second Amended Complaint and that a copy of the summons and Complaint was served on
Defendant New Gold with proof of service filed on 4/8/2019. (Dkt. No. 26.)

On May 9, 2019, the Parties entered into a stipulation and agreement extending the time
in which defendant New Gold Equities could appear and interpose an answer to the Second
Amended Complaint to May 31, 2019. (Dkt. No. 30.)

On May 31, 2019, Defendant New Gold Equities filed an answer to the Second Amended

Complaint. (Dkt. No. 33.)
Case 1:18-cv-09625-CM Document 56 Filed 05/05/20 Page 5of11

On September 9, 2019, Defendant New Gold wrote a letter to the Court seeking leave to
move to dismiss the action as moot. The letter indicated that Defendant New Gold had
commenced a summary proceeding for non-payment of rent against Defendant Empire
Szechuan, and that Empire Szechuan had been evicted from the Property on August 21, 2019.
The letter further expressed the view that the case should be dismissed as moot “since the
restaurant is closed, there is no place of public accommodation in violation of the statute; and
remediation ... is academic.” (Dkt. No. 42.)

On September 13, 2019, Defendant Empire Szechuan wrote a letter to the Court
confirming that it had been evicted from the Property and seeking to dismiss the action as against
it as moot. (Dkt. No. 46.)

On November 19, 2019, Judge Batts granted Defendants leave to file motions to dismiss.
(Dkt. No. 47.)

On December 9, 2019, Defendant New Gold Equities filed its motion to dismiss the
Second Amended Complaint as moot pursuant to Federal Rule of Civil Procedure 12(b)(1). (Dkt.
No. 48.)

On December 11, 2019, Defendant Empire Szechuan filed a letter to “adopt and join”
Defendant New Gold’s motion to dismiss. (Dkt. No. 49.)

On February 20, 2020, this case was reassigned to me.

DISCUSSION

I. Standard of Review
“A case is properly dismissed for lack of subject matter jurisdiction under Rule
12(b)(1) when the district court lacks the statutory or constitutional power to adjudicate

it.” Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000). In reviewing a motion to
Case 1:18-cv-09625-CM Document 56 Filed 05/05/20 Page 6 of 11

dismiss under Rule 12(b)(1), the court “must accept as true all material factual allegations in the
complaint, but [is] not to draw inferences from the complaint favorable to plaintiffs.” J.S. ex rel.
N.S. v. Attica Cent. Schs., 386 F.3d 107, 110 (2d Cir. 2004) (citation omitted). A district court
may consider evidence outside the pleadings when resolving a motion to dismiss for lack of
subject matter jurisdiction. /d.

Though the Court has original jurisdiction over the action pursuant to 28 U.S.C §§ 1331
and 1343 for Plaintiff's claims arising under 42 U.S.C. §12181, under Article III of the
Constitution, “When a case becomes moot, the federal courts lack
subject matter jurisdiction over the action.” Doyle v. Midland Credit Mgmt., Inc., 722 F.3d 78,
80 (2d Cir. 2013).

“A case becomes moot—and therefore no longer a ‘Case’ or ‘Controversy’ for purposes
of Article [[]—when the issues presented are no longer live or the parties lack a legally
cognizable interest in the outcome.” Already, LLC v. Nike, Inc., 568 U.S. 85, 90 (2013). (citation
omitted). Generally, “the case is moot if the dispute is no longer embedded in any actual

controversy about the plaintiffs’ particular legal rights.” Jd. at 91 (citation omitted).

II. Empire Szechuan’s Motion to Dismiss Pursuant to Rule 12(b)(1) is GRANTED.
As Plaintiff concedes, Plaintiff's lone federal claim against Empire Szechuan, brought for
injunctive relief under the ADA, became moot when Empire Szechuan vacated the premises. It is
well established that a private plaintiff suing under the ADA “may only obtain injunctive relief
for violations of a right granted under Title III; he cannot recover damages.” Powell v. Nat'l Bd.
of Med. Exam'rs, 364 F.3d 79, 86 (2d Cir. 2004); see also Brief v. Albert Einstein Coll. of

Med., 423 Fed. Appx. 88, 90 (2d Cir. 2011) (Title III of the ADA “allows only for injunctive

relief’).

Cee

 
Case 1:18-cv-09625-CM Document 56 Filed 05/05/20 Page 7 of 11

Where, as here, such redress is no longer possible, the ADA claim becomes moot,
depriving the court of subject matter jurisdiction, and must be dismissed. Charnoff v. Baldwin
Realty Grp., Inc., 8 Misc. 3d 1023(A), WL 1875739, at *3 (Sup. Ct. N.Y. Co. 2005) (dismissing
ADA claim because “The defendant has submitted an affidavit establishing that the [] business is
closed and the building is currently vacant”). |

Because the only federal claim against Empire Szechuan has been rendered moot, this
Court declines to exercise supplemental jurisdiction over Plaintiff's pendent state and local law
claims. See Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988) (noting that the
“usual case in which all federal-law claims are eliminated before trial, the balance of factors to
be considered under the pendent jurisdiction doctrine ... will point toward declining to exercise
jurisdiction over the remaining state-law claims.”); see also Kolari v. N. Y. Presbyterian
Hosp., 455 F.3d 118, 123 (2d Cir. 2006) (reversing district court decision to retain supplemental
jurisdiction over state law claims after dismissing federal claim, citing “the absence of a clearly
articulated federal interest’); Marcus v. AT&T Corp., 138 F.3d 46, 57 (2d Cir. 1998) (“In
general, where the federal claims are dismissed before trial, the state claims should be dismissed
as well.”); Thomas v. Grunberg 77 LLC, No. 15 ev 1925, 2017 WL 3225989, at *2 (S.D.N.Y.
July 5, 2017), report and recommendation adopted, No. 15 cv 1925, 2017 WL 3263141

(S.D.N.Y. July 28, 2017) (dismissing without prejudice claims brought under state and local law

after dismissing ADA claims as moot).

III. |New Gold’s Motion to Dismiss Pursuant to Rule 12(b)(1) is DENIED.
Defendant New Gold argues that all ADA claims, as stated in the Second Amended
Complaint, are moot because Empire Szechuan no longer occupies 4041 Broadway, and the new

tenant is contractually bound to “comply with all laws, which includes the requirements of the

 

 
Case 1:18-cv-09625-CM Document 56 Filed 05/05/20 Page 8 of 11

Americans with Disabilities Act and the State and City laws and regulations related to
accessibility.” (Dkt. No. 52, Olenick Decl. § 7.) Defendants therefore conclude that, under Rule
12(b)(1), this Court lacks subject-matter jurisdiction over the ADA claims.

Though New Gold points to Thomas vy. Grunberg 77 LLC, No. 15 cv 1925, 2017 WL
3225989, as a case “identical to the facts of the case at bar,” (Dkt. No. 48, Def. Mem. of Law at
8), Thomas is instantly distinguishable. In Thomas, the facilities at issue were permanently
closed. Thomas, 2017 WL 3225989 *2. The Property here, by contrast, though under
construction, will reopen. New Gold has secured a tenant and begun construction to operate a
buffet and delicatessen, undoubtedly a place of public accommodation under the ADA. See 42
U.S.C.A. § 12181 (7)(B) (defining a place of public accommodation as “a restaurant, bar, or
other establishment serving food or drink”). It is possible that the conditions that caused Plaintiff
to commence this lawsuit will be remedied by the new tenant, but it is possible that they will not
be. The landlord is always liable for ADA compliance. See Botosan v. Paul McNally Realty, 216
F.3d 827, 832-833 (9th Cir. 2000) (holding that “The express terms of the ADA hold a landlord
liable for noncompliance” and that “a landlord has an independent obligation to comply with the
ADA that may not be eliminated by contract”). Indeed, the ADA imposes the obligation to
comply with the accommodation provisions on “any person who owns, leases (or leases to), or
operates a place of public accommodation.” 42 U.S.C. § 12182(a) (emphasis added).

What’s more, in Thomas, plaintiff conceded that all federal claims were moot and the
only question before the magistrate judge was whether to retain supplemental jurisdiction over
state and local law claims. The Court was not, as Defendant would have us believe, adjudicating
whether the ADA claims were themselves moot.

To answer that question, the Court must turn elsewhere.
Case 1:18-cv-09625-CM Document 56 Filed 05/05/20 Page 9 of 11

Defendants have offered little aid in that regard other than noting in reply to Plaintiff's
opposition that their lease with the new tenant requires that it “comply with all laws” including
the ADA and State and City laws and regulations concerning accessibility and that they have
sent the new tenant’s alteration plans “for review to an outside expert on ADA compliance.”
(Dkt. No. 52, Olenick Decl. § 8.)

But New Gold’s new tenant, like Empire Szechuan before it, already has an independent
obligation to “comply with all laws” including the ADA and State and City laws and regulations
concerning accessibility, regardless of the terms of the lease.

The “voluntary cessation” exception to the mootness doctrine recognizes that “a
defendant cannot automatically moot a case simply by ending its unlawful conduct once
sued.” /d. “Otherwise, a defendant could engage in unlawful conduct, stop when sued to have the
case declared moot, then pick up where he left off, repeating this cycle until he achieves all his
unlawful ends.” /d.; see also Knox v. SEIU, 567 U.S. 298, 307 (2012) (“The voluntary cessation
of challenged conduct does not ordinarily render a case moot because a dismissal for mootness
would permit a resumption of the challenged conduct as soon as the case is dismissed.”).

Given this concern, “the standard ... for determining whether a case has been mooted by
the defendant's voluntary conduct is stringent: “A case might become moot if subsequent events
made it absolutely clear that the allegedly wrongful behavior could not reasonably be expected to
recur.”” Friends of the Earth, Inc. v. Laidlaw Environmental Services, Inc., 528 U.S. 167, 189
(2000) (quoting United States v. Concentrated Phosphate Export Ass'n, 393 U.S. 199, 203
(1968)). “The heavy burden of persuading the court that the challenged conduct cannot

reasonably be expected to start up again lies with the party asserting mootness.” /d. (citation

omitted).
Case 1:18-cv-09625-CM Document 56 Filed 05/05/20 Page 10 of 11

New Gold’s promise that its tenant will comply with the law, no matter how sincere, is
not enough to render the case moot and does not come close to meeting this heavy burden.

This Circuit applies a two-part test to determine when voluntary cessation may render a
case moot: “if the defendant can demonstrate that (1) there is no reasonable expectation that the
alleged violation will recur and (2) interim relief or events have completely and irrevocably
eradicated the effects of the alleged violation.” Clear Channel Outdoor, Inc. v. City of New
York, 594 F.3d 94, 110 (2d Cir. 2010) (citation omitted) (emphasis added).

Defendant relies on its promise of voluntary compliance with the ADA to argue that
Plaintiff's federal claims are now moot. While it is true that ADA violations Plaintiff complains
of might be addressed in the renovation plans, Defendants have not presented evidence that there
is no reasonable expectation that the alleged ADA violations will recur. The renovation that
might eventually bring the facility into ADA compliance is incomplete. For that reason, it cannot
credibly be contended that New Gold has “completely and irrevocably eradicated the effects” of
the alleged ADA violations. The Court simply has no basis to conclude that this case is moot.

However, I will give the parties 60 days to take discovery on the issue of whether the
premises as reconstructed for a new tenant are ADA compliant. And I invite New Gold to move
for summary judgment if, in the opinion of its ADA compliance expert, they are. I will resolve
that issue expeditiously. And should the federal claim be dismissed, the Court will not likely
choose to exercise supplemental jurisdiction over the state and local claims against New Gold —
which relate to a prior tenancy, and which will be adjudicated against that tenant in the New

York State Supreme Court.

10
Case 1:18-cv-09625-CM Document 56 Filed 05/05/20 Page 11 of 11

CONCLUSION
For the foregoing reasons, Defendant Empire Szechuan’s motion to dismiss the Second
Amended Complaint pursuant to Rule 12(b)(1) is GRANTED. Defendant New Gold Equities
Corp.’s motion to dismiss the Amended Complaint pursuant to Rule 12(b)(1) is DENIED.
This constitutes the order of the Court. The Clerk of the Court is directed to remove the

motion at Dkt. Nos. 48 and 49 from the Court’s list of pending motions.

 

Pr % %
Dated: May 5, 2020 f } \
we | /
ltr bu * (
Chief Judge

BY ECP’ TO ALL COUNSEL

1]
